227 F.2d 200
SOUTHERN MARYLAND AGRICULTURAL ASSOCIATION OF PRINCE GEORGE'S COUNTY, Appellants,v.UNITED STATES of America, Appellee.
No. 7020.
United States Court of Appeals Fourth Circuit.
Argued November 8, 1955.
Decided November 9, 1955.

Albert R. Crocco, Baltimore, Md., for appellant.
Homer R. Miller, Atty. Dept. of Justice, Washington, D. C. (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Atty., Dept. of Justice, Washington, D. C., George Cochran Doub, U. S. Atty., and James H. Langrall, Asst. U. S. Atty., Baltimore, Md., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This case is not distinguishable on the facts or on the law from the case of United States v. Maryland Jockey Club of Baltimore City, 4 Cir., 210 F.2d 367, certiorari denied 347 U.S. 1014, 74 S. Ct. 869, 98 L. Ed. 1137, and the decision below, D.C., 126 F. Supp. 125, is affirmed on the authority of our decision in that case.


2
Affirmed.